              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HELEN E. HENDERSON, et al.        :              CIVIL ACTION
                                  :
       v.                         :
                                  :
JUSTIN MATTHEWS, et al.           :              NO. 19-3040

                                ORDER

         AND NOW, this    4th   day of November 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of plaintiffs for “leave to file second

amended complaint stating Pinkston handcuffed Hughes the second

time” (Doc. # 92) is DENIED.


                                      BY THE COURT:


                                       /s/ Harvey Bartle III
                                      _____________________
                                                                J.
